- .-
      Oi=FJCEdFTHEA?+ORNEY     GENERAL   OFiWCAi     "
                         AJJ.STlN




iionomble L L. Shelton
County Auditor
JohlusonCcunty
Clsburne; Texas




         "An ;kotmendkw Axtiols 3909, RMe~      C'ivll
    Stntutco of Tbxaa, 1923, as aneocledby Che~tor
    311, z:ctoof the Forty-fourthLegir;laturs, %g-
    ular SeDaIon, and Chanter 465, Acts of tiw Saoond
iiOnCfntbl8   E. L. Shelton, Fage 2

i

      Called Se~slon, Forty-fourthLegislature,nnd by
      Chapter 438, Acts nf the Porty-fifthLegiolaturo,
      to provide that premiums on officiel bonds for.
      the county trcosurers,county nuditcrs, co?Lnty
      road comi+sionem,   county school zupsrintendente,
      hide end an!col inspectors,end their deputies,
      &t&Z. be paid from county funds; and dsc~srln~
I     an emergency."
              Seotion 3 or 'be above mentioned Aat prcvldos:
           The faot that the provisions of this xot
      are neoessary to remedy a disorininsticn  agoiust
      co,ctaincounty officials in the matter of payment
      of oosta on proniums on bonds for thcrsolvosand
      for their deputlon ore&es an e!!ergoacy  hr!Ijau
      tiqeratlwepublic neoaasity that the Consiitution-
      al i%le requlrinf:bills to be read on three sev-
      eral dnys in each house be suspended,and said
      Zule is hereby suspended,and that this Act shall
      take ethJt and be in force from and after its
      paeca~e, and it is su enaowd,"
              Seotion   (a)   Of &us8     Bill   Ho.    524,   aupra,   reads
In part as followsa             I
            n(a] At the olose of aachmonth In his
      tenure of office, each officer nemod herein
      who in compensatedon e fee basis shall make,
      8s pert cf the report now required by 1aw, an
      itemized and sworn statement of all the actual
      and necessary expanses incurred by him in the
      ocmduat of his office auoh a5 stationery,stmps,
      tolephcno,premiums on offScials' bonds includ-
      ing the cost of surety bonds for his dqutiks,
      pr~ium on fire, burglary, theft, robbery %n-
      euranoe protecting publio funds, traveli&< cx-
      pensas, end other newssary   ox?enses: pxxovided,
      that in abditlon to the officers nemcd hereIn,
      the county tmasuzer,  county auditor, twenty
      road    coml&sioners,      county   school       ouperintend-
      at, ond tl:ahide &qd an%mnl ins,?eotcr   shall
      llkt~~iioo nako a reucrt on the premiums on of-
      ficials' bonda, Including the cost of surety
      bonao fox t;nydecutiaa, an& oairl prem!.ums shall
 Honorable 2. Li Qmlton, Page 3

                ,..~
      be'subjeot to paywent out or the fees of said
     ~osrioe,as hernin otherwisepro~ldcd for the
      officers naged; and provided Surtk?axthat j.t_




            motion (b) oi tho above nent%onad A& provides
 ln partr
            %eoh OrfiO6r naa?edin this.~Act, where he'   "
       recaives a salary~ao corpensatlonSor his scrv-
   / toes, 'i . . provided that expenses lnaurrod Scr
       .premium on offioials~ boncisfor tko .qounty
       treasurer,county auditor,~couutyroad comla-
       sioners, oo.unty..schobl
                              superinttindentand the
    .: hide and animal inapeotor, including the aost
       of surety bo&s for any deputies of any such..
      ~officers,.maybe also includedi and~suuh:er-T I
-. I $ansoe'tobe passed on, predeterminedand al-
   I lonad lr tke time and amount, as noerly as pos-
       sible by the Commissioners'Courtsonto each
       month.Sorthe -onsu$.ngmonth. . . 2Jl such ap-
       proved claims and acoounta shall be paid from
       the Gi'SlcersSalary &nd.unless'o.thorwisepro-
       vidod her6Sni" ~~~.                                        I




          Jchnson County has a poaulatkon OS 30,361 inhabi-
t nts aacordin:~:to the lF4G Federal Genous and, therefore;.
af1 tho county officials of said county must be.ccmpensate&
eon an annual-salary basisas required by Cect:on'l3of ArtP-cle
391ee, vQrnon'5 Axnotated-CivilGtatutos.      "
           It saetis.clearthat &otion (a) applies to tkose
 county oSSfcialsxho are coqonsated on a See btzsi~. and to ~.
 the &ounty road co~issionors and the county s~ckool. super-
 iotenUent and Fke county auditor, who arx ccqenaated on cn
 onnuul sul.arybasis in See oountios.,and tk.attha'provision     ~;
.in said :;aotioa(a) which providris ++grovidedfurther that
'if any of the officers so CesiRnated are on a sa%ary rather
 than a See -basis,then all suah bond~prexiur~s for sfficors.
 and their deputias &all be paid from the %?nerel Fund OS
 the oounty" only applies'to auoh osficore In Sea co.untics
 and has nc applicationwhatsoever to tkose oounty officials
EIonosableE. L. Shelton, Page 4



in Qounties where all OS Enid courltyOffiOiQiS   are compell-
sated on an ennntilsalary )36sis+ T$ercl'ore  it is our opin-
ion that ths prmiua:,  on l:,o3d6of t:i@county treasurer,
county auditor end cc?u?ltyroad owml~~Aonors of Johnson
County nust be peid opt of tho C~S;‘icero CG.ary Fuml, “un-
less othemise provided." :':o   fc1.1to find t-myother pro-
vision in said Sect.ion(5) provic;inE  that said prorxlurs'_
k3ii811 bc othemlse paid. Theroforc, BG above otated, it
is our opinion that fho praniu!cs on the bocila of the couuty
treasurer, oowty auditor and couuty end cor~iszlonorsof
Johnson County nust be pnid out 01 tlx Wflcers Salary Buud.
                                                     ..
  I         Trustim that tlx3Sorcgoin~ Sully acme~s your